Appeal from a *800decision of the Industrial Board dated March 28, 1944, awarding claimant compensation against Echo Lake Tavern, Inc., but discharging the respondent, Totem Lodge & Country Club, Inc., and its carrier. The claimant sustained injuries on June 1, 1941, while in the course of her employment for appellant as a housekeeper. She sustained previous injuries about a year before. The question before the Board was whether the injuries of June .1, 1941, were causally related to and a consequence of the previous injuries. The evidence sustains the decision of the Board. Award affirmed, with costs to the State Industrial Board. All concur.